Citation Nr: 9915668	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-03 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the residuals of injuries sustained by the veteran in 
a motor vehicle accident on May 16, 1995, were the result of 
his own willful misconduct.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In a December 1996 administrative decision, the RO 
held that the veteran's injuries sustained in an accident on 
May 16, 1995, were due to his willful misconduct.  In a March 
1997 rating decision, the RO proposed to discontinue the 
veteran's nonservice-connected pension benefits.  In a May 
1997 decision, the RO discontinued such benefits.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran sustained multiple injuries in a May 16, 
1995, motor vehicle accident.

3.  The medical evidence indicates that, at the scene of the 
accident, the veteran was agitated and combative.  Upon 
admission to the hospital, clinical studies revealed that he 
had a blood alcohol level of 0.215.

4.  The evidence shows that, at the time of the May 16, 1995, 
accident, the veteran was driving a motor vehicle while 
intoxicated.  The accident occurred when he drove straight 
through an intersection in a driving lane that required a 
right turn.  As a result, he went over a curb and continued 
on until his vehicle hit a tree.



CONCLUSION OF LAW

The injuries the veteran sustained in a motor vehicle 
accident on May 16, 1995, were proximately and immediately 
due to his own willful misconduct.  38 U.S.C.A. §§ 1521(a), 
5107(a)  (West 1991); 38 C.F.R. §§ 3.1(n), 3.301(b), (c)(2), 
3.314(b)(2), 3.342(a)  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran submitted his original claim seeking entitlement 
to a nonservice-connected pension in August 1995.  In 
response to that claim, the RO rendered a rating decision in 
June 1995, granting entitlement to a nonservice-connected 
pension based on evidence that the veteran was unable to 
maintain gainful employment due to injuries sustained in a 
May 16, 1995, motor vehicle accident.  Thereafter, the RO 
rendered an administrative decision, concluding that the 
veteran's injuries sustained during the May 16, 1995, 
accident were due to his willful misconduct.  As a result, 
his nonservice-connected pension benefits were discontinued.  
The veteran appealed the RO's decision, contending that his 
injuries were not due to willful misconduct.

The threshold question to be answered in this case is whether 
the veteran has presented a well-grounded claim; that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, this appeal must fail and there is no duty to 
assist him further in the development of his claim because 
such additional development would be futile.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
purposes of determining if a claim is well-grounded, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992); Grottveit v. Brown, 5 Vet. App. 
91  (1993).  In this regard, the Board finds that the veteran 
has presented a claim which is plausible and, thus, well-
grounded.  It is also satisfied that all facts relevant to 
this issue have been properly developed and that no further 
assistance is required to comply with the duty to assist him, 
as mandated by 38 U.S.C.A. § 5107(a).

It should be noted that, in deciding claims for VA benefits 
claims, "when there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant."  38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Review of the record in this case reveals that the veteran 
served on active duty from May 1963 to August 1964.  His 
August 1964 separation medical report shows that he separated 
from service with no noted physical defects.  Subsequent to 
service, in May 1995, the veteran sustained multiple 
injuries, including a traumatic head injury, when the motor 
vehicle he was driving struck a tree.

A Florida Traffic Crash Report indicates that the accident 
occurred on May 16, 1995.  It occurred in a residential area 
with a 30 MPH speed limit.  The report indicates that the 
veteran was traveling at the posted speed.  At that time, it 
was dark outside, but there were street lights.  The road was 
dry.  The weather was clear.  The report further notes that 
there were no defects in the road.  The contributing cause of 
the accident was listed as "careless driving."  The report 
shows that the veteran was traveling through an intersection 
in the right hand lane, a lane which required a right hand 
turn.  Instead, the veteran drove straight through the 
intersection, over a curb, and continued until he hit a tree.  
Witnesses saw no brake lights at any time.

Private admission records from the Bayfront Medical Center 
are dated May 16, 1995.  They show that the veteran was 
admitted after having been agitated and combative at the 
scene of the accident, needing paralysis for transport to the 
hospital.  Laboratory studies revealed a blood alcohol level 
of 0.215 at the time of admission.  Discharge records from 
July 1995 show discharge diagnoses of:   motor vehicle 
accident as driver; extensive scalp laceration; closed head 
injury; hemorrhagic shock with cardiopulmonary resuscitation; 
right posterior hip dislocation; alcohol intoxication; 
coagulopathy; left pneumothorax; right upper lobe 
atelectasis; infarction; septic shock; small bowel gangrene; 
acute tubular necrosis; atrial flutter; multiple organ system 
failure; deconditioning; and pneumonia.

Records from a second admission to the Bayfront Medical 
Center, dated August 1995, show that the veteran was status 
post motor vehicle accident in May 1995, at which time he was 
the driver and had a blood alcohol level of 0.215.  Social 
history included a long-standing history of alcohol abuse.

VA medical records show that the veteran was admitted from 
September to October 1995.  A September 1995 VA 
neuropsychological evaluation report reflects that the 
veteran suffered a closed head injury and multiple trauma 
injuries due to a motor vehicle accident on May 16, 1995.  It 
is noted that the veteran reported that he was "drunk" and 
ran off the road into a tree.  Background information 
indicated that he had a long-standing history of alcohol 
abuse with severe problems over the last 8 years.

A VA physician's note, received at the RO in February 1996, 
indicates that the veteran was unable to work due to the 
traumatic brain injury and other injuries sustained on May 
16, 1995.

A VA Report of Injury, VA Form 21-4176, was completed by the 
veteran in November 1996.  In it, he admitted that alcoholic 
intoxicants were involved in the May 1995 accident.  In an 
explanation, the veteran reported that he had been drinking, 
but that alcohol was not to blame for the accident.  He 
indicated that he had been driving all day and that he fell 
asleep at the wheel.  He asserted that he was not charged 
with any traffic violation, that he had a safe driving 
record, and that the Bayfront Medical Center would not stand 
by their original blood work.

The veteran testified at a personal hearing before a local 
hearing officer at the RO in October 1997.  During the 
hearing, he testified that, on the day of the May 1995 
accident, he had been driving for several hours.  He stated 
that he was not drinking and had not used alcohol at any time 
prior to the accident.  He stated that the elevated blood 
alcohol test results from the admitting hospital may have 
been a mistake.

III. Analysis

VA regulations provide for permanent and total disability 
ratings for pension purposes for disabling conditions not the 
result of the veteran's own willful misconduct.  38 C.F.R. §§ 
3.301(b), 3.314(b)(2), 3.342(a)  (1998).  Willful misconduct 
is defined as "an act involving conscious wrongdoing or 
known prohibited action."  38 C.F.R. § 3.1(n)  (1998).  This 
regulation further provides, in regard to willful misconduct, 
that:

(1)  It involves deliberate or 
intentional wrongdoing with knowledge of 
or wanton and reckless disregard of its 
probable consequences.
(2)  Mere technical violation of police 
regulations or ordinances will not per se 
constitute willful misconduct.
(3)  Willful misconduct will not be 
determinative unless it is the proximate 
cause of injury, disease or death.

Id.  Further, in specific reference to alcohol intoxication, 
the regulation states that:

The simple drinking of alcoholic beverage 
is not of itself willful misconduct. ... 
If, in the drinking of a beverage to 
enjoy its intoxicating effects, 
intoxication results proximately and 
immediately in disability or death, the 
disability or death will be considered 
the result of the person's willful 
misconduct.

38 C.F.R. § 3.301(c)(2)  (1998).  "Proximate cause" is 
defined as "that which, in a natural continuous sequence, 
unbroken by any efficient intervening cause, produces injury, 
and without which the result would not have occurred."  
Forshey v. West, No. 96-1038, slip op. at 3 (U.S. Vet. App. 
Dec. 3, 1998) (citing BLACK'S LAW DICTIONARY  1225  (6th ed. 
1990).  Evidence relevant to the issue of whether or not 
intoxication was the proximate cause of injury may be 
anything that tends to make the existence of a relevant fact 
more or less likely, including "negative evidence," that 
which tends to disprove an intervening cause of injury.  Id. 
at 4.

Thus, in order for the veteran's accident injuries to be 
considered as caused by willful misconduct, the preponderance 
of the evidence must show that said injuries were 
"proximately and immediately" the result of his 
intoxication.  Id.  After careful review of the record, the 
Board concludes that the preponderance of the evidence shows 
such a relationship.

In this case, it is clear that the veteran was intoxicated at 
the time of the May 16, 1995 accident.  As stated above, the 
medical evidence shows that he admitted to being "drunk" 
and driving off the road and hitting a tree.  The medical 
evidence also shows that the veteran was agitated and 
combative at the scene of the accident.  After being admitted 
to the hospital, clinical studies revealed that his blood 
alcohol level was 0.215.  Discharge diagnoses included 
"alcohol intoxication."

From the above evidence, the Board must find that the 
veteran's intoxication was the proximate and immediate cause 
of his injuries.  The evidence definitively shows that the 
veteran was intoxicated at the time of the accident.  Thus, 
the requirement of "immediacy" is met.  Moreover, the 
evidence suggests that, due to intoxication, he ran off the 
road and hit a tree, causing severe injuries.  The evidence 
supports the conclusion that the veteran's intoxication, and 
his choosing to drive a motor vehicle while intoxicated, 
caused the accident on May 16, 1995.  The circumstances 
represent a natural sequence of events.  Therefore, the 
requirement of "proximity" is met.  No evidence suggests 
that there was some intervening cause of his injuries.  At 
the time of the accident, the veteran was apparently 
traveling at the posted speed limit, the area was lit by 
street lamps, the weather was dry and clear, and the road had 
no defects that contributed to the accident.

The Board has considered the veteran's recent contentions 
that he had not been drinking at any time prior to the May 
1995 accident.  This testimony is directly controverted by 
the medical evidence, including blood alcohol test results, 
and by the veteran's own prior admissions.  The veteran 
argues that it is possible that the hospital made a mistake 
in its May 1995 blood alcohol test.  However, the Board finds 
that the claims file provides no objective indication that 
the blood alcohol test on May 16, 1995, was erroneous.  The 
veteran also argues that the May 1995 accident report does 
not mention that he was intoxicated.  The Board agrees.  
However, that fact does not support the conclusion that the 
veteran was not intoxicated, just as it does not support the 
fact that he was.  

Overall, the Board finds that the vast preponderance of the 
evidence supports the conclusion that the veteran was 
intoxicated at the time of the accident on May 16, 1995, and 
that his choosing to drive a motor vehicle while intoxicated 
was the proximate and immediate cause of the accident and, 
thus, his resultant injuries.

In light of the above, the Board must find that the veteran's 
injuries sustained in a motor vehicle accident on May 16, 
1995, were the result of his own willful misconduct.


ORDER

The residuals of injuries that the veteran sustained in a May 
16, 1995, motor vehicle accident resulted from his own 
willful misconduct.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

